Case 1:21-cv-01732-AT-BCM Document 39 Filed 09/07/21 Page 1 of 1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC pee ALLY FILED
THE BRONX CONSERVATORY OF MUSIC, DOC #: __

INC., DATE FILED: 9/7/2021

 

Plaintiff,
-against-

21 Civ. 1732 (AT)

PHILIP KWOKA and THE BRONX SCHOOL
FOR MUSIC, INC., ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

The conference scheduled for September 14, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: September 7, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
